DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action is in response to the amendment received 12/29/2020.
2.	Claims 21-40 are pending in the application. Claims 21, 31, and 36 are independent claims. Claims 1-20 have been cancelled by applicant.
3.	The nonstatutory double patenting rejection of claims 21-40 has been withdrawn pursuant to the approved Terminal Disclaimer dated 11/29/2020. The rejection of claims 21-40 under 35 U.S.C. 102(a)(1) as being anticipated by Evertsz has been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 21, the claim recites receiving an image, performing a red task based on the image for determining whether the image is adequate for additional image processing, determining an annotation for the features identified in the image, determining a dependency or 
The limitations of receiving an image and performing a red flag task comprising determining whether the image is adequate for additional image processing, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind through observation and evaluation of an image but for the recitation of generic computer components. That is, other than reciting ‘via a processor’, nothing in the claim element precludes the step from practically being performed in the mind. A red flag task, as currently stated, is being interpreted as a user reviewing the image and determining or confirming the image is ready for annotating based on it including the correct anatomical feature in the image. Further, determining an annotation for a specific feature in the image and determining a dependency or hierarchy of the annotations is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘via a processor’, nothing in the claim element precludes the step from practically being performed in the mind. More specifically, a user could observe an image and evaluate the image by determining a hierarchy or dependancy of at least two annotations for features of the image through a mental step.  If claim limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element, ‘presenting the one or more annotations to a user based on the determining dependency or hierarchy between the at least two of the one or more annotations. The limitations amounts to nothing more than providing the observation and evaluation within a mental step including the results on an image to an individual. That could be nothing more than providing an 
In reference to dependent claim 22, the claim recites the red flag task enables the user to assess the at least one image of the individual’s anatomy. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Assessing an image of an individual’s anatomy is nothing more than reviewing an image on paper in a mental step of evaluation.
In reference to dependent claim 23, the claim recites the red flag task enables the user to determine an adequacy of the at least one image to be processed into a patient-specific 3D model. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Determining an adequacy could be a user reviewing and determining an image is a correct identification of a mark within an image and thus is adequate for inclusion into a collection.
In reference to dependent claim 24, the claim recites wherein the model illustrates a lumen or myocardium. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In reference to dependent claim 25, the claim recites wherein the red flag task enables the user to identify one or more anatomical anomalies in the at least one image. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Determining an anomaly in an image could be a user reviewing and determining an identification of a mark within an image on paper.
In reference to dependent claim 26, the claim recites obtaining, via the processor, one or more user interactions with the at least one image. This additional element does not integrate the abstract idea 
In reference to dependent claim 27, the claims recites generating, via a processor, a model of the individual’s anatomy based on the one or more user interactions with the at least one image. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Generating a model based on a user interaction with the image could be a user performing the step with pen and paper. 
In reference to dependent claim 28, the claim recites creating a visualization for each of the annotations related to specific features identified in the image. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In reference to dependent claim 29, the claim recites wherein the visualization enables the user to view and validate the annotations. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In reference to dependent claim 30, the claim recites prompting a validation request for a subset of the one or more annotations. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This is being interpreted as a mental step of observing the image at a specific time.
In reference to claims 31 through 40, the claims recite similar language found in claims 21-30. Therefore, the claims are rejected under similar rationale. 
 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 21-23, 25-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Evertsz et al., Mevis Breastcare BMBH & CO. KG, WO 2008/020062 A1 (2/21/2008) See IDS 12/10/2019 in view of Krishnan et al., PGPub. 2012/0172700 filed (2/1/2012).
In reference to independent claim 21, Evertsz teaches:
	‘receive at least one image of an individual’s anatomy;’
The reference to Evertsz discloses receiving image data set, for example, a set of digital mammograms, breast magnetic imaging data set or any other medical image data set. See page 3 and 24.
	‘performing, via a processor, a red flag task based on the at least one image of the individual’s anatomy, the red flag task comprising determining whether the at least one image is adequate for additional image processing;’
As presently claimed, the reference to Evertsz discloses a means of determining an importance of a mark. A mark having a higher probability of marking illness has a higher importance than a mark having a lower probability of marking illness and allowing a user to switch to a next mark based on a user selection thus 
	The reference to Evertsz fails to explicitly teach a red flag determining whether the at least one image is adequate for additional image processing however the reference to Krishman teaches (Krishman, [para. 0056]) a red flag task when it discloses a button 515a, Figure 5, displayed on the interface with a medical image. More specifically, the button allows for the completion of a task such as a confirmation upon review of a specific region of an image and associated marks of the image. Whether the button is selected or not determines whether an image is adequate for additional image processing. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Evertsz which teaches specific tasks for a user to perform based on switching from one mark on a medical image to a different mark with the reference to Krishman which teaches a specific button displayed on an interface and associated with a medical image and marks related to the image since it would have provided an individual task button for confirming marks and thus determining whether an image is adequate for additional image processing.   
	‘automatically determining, via the processor, one or more annotations for annotating anatomical features identified in the at least one image of the individual’s anatomy based on the red flag task;’
The reference to Evertsz discloses a means of receiving an image data set and CAD marks from the CAD mark generation unit. In another example, the image data set and the corresponding CAD marks can already be present on the apparatus. See page 24 and 25.
	‘determining a dependency or hierarchy between at least two of the one or more annotations for annotating anatomical features identified in the at least one image of the individual’s anatomy; and’
The reference to Evertsz teaches a means of generating a list of the CAD marks by sorting the marks depending on a predetermined sorting criterion. This sorting criterion in the embodiment is based on 
	‘presenting the one or more annotations to a user based on the determined dependency or hierarchy between the at least two or the one or more annotations.’
The reference to Evertsz discloses a method for displaying the marks temporarily one after another within the image data set on the displaying unit in accordance with the generated list. See pages 25 and 26. 
In reference to dependent claim 22, Evertsz teaches:
	A user can review marks based on an operation point which is a measure for the probability of a mark being a false positive. Also, the user could choose whether the mark is to be discarded or accepted. See pages 9 through 11. The reference to Evertsz fails to explicitly teach a red flag task enables the user to assess the at least one image of the individual’s anatomy however the reference to Krishman teaches (Krishman, [para. 0056]) a red flag task when it discloses a button 515a, Figure 5, displayed on the interface with a medical image. More specifically, the button allows for the completion of a task such as a confirmation upon an assessment of a specific region of an image and associated marks of the image. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Evertsz which teaches specific tasks for a user to perform based on switching from one mark on a medical image to a different mark with the reference to Krishman which teaches a specific button displayed on an interface and associated with a medical image and marks related to the image since it would have provided an individual task button for assessing and confirming marks thus allowing for a more efficient way of assessing the at least one image through a single selection.   
In reference to dependent claim 23, Evertsz teaches:
	A user can review marks based on an operation point which is a measure for the probability of a mark being a false positive. Also, the user could choose whether the mark is to be discarded or accepted. 
In reference to dependent claim 25, Evertsz teaches:
	A user can review marks based on an operation point which is a measure for the probability of a mark being a false positive. Also, the user could choose whether the mark is to be discarded or accepted. See pages 9 through 11.
In reference to dependent claim 26, Evertsz teaches:
	A user has the possibility to select the present CAD mark and either confirm or discard the mark. Further, figure 5 illustrates the images and the marks confirmed/discarded by the user. See pages 25 and 26.
In reference to dependent claim 27, Evertsz teaches:
	A user can review marks based on an operation point which is a measure for the probability of a mark being a false positive. Also, the user could choose whether the mark is to be discarded or accepted. As presently claimed, a model is the collection of approved marks completed by the user within the display.  See pages 9 through 11.

In reference to dependent claim 28, Evertsz teaches:
	A means of displaying a first and second display whereby a user can view the visualization and further manipulate a mark on the visualization through either confirming or discarding the mark. See figure 5. Also, see pages 25 and 26. 
In reference to dependent claim 29, Evertsz teaches:
	A user can review marks based on an operation point which is a measure for the probability of a mark being a false positive. Also, the user could choose whether the mark is to be discarded or accepted. As presently claimed, a model is the collection of approved marks completed by the user within the display.  See pages 9 through 11.
In reference to dependent claim 30, Evertsz teaches:
	Each mark of a visualization is provided one after another. Further, the user is prompted to view a mark based on the mark having the highest probability of marking illness. The subset is based on the user confirming the most threatening of potential illnesses. See pages 6, 25, and 26.
In reference to dependent claims 31, 32, 33, 35, 36, 37, 38, and 40, the claims recite similar language found in claims 21, 22, 23, and 25. Therefore, the claims are rejected under similar rationale. 









Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 24, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Evertsz et al., Mevis Breastcare GMBH & CO. KG, WO 2008/020062 A1 (See IDS 12/16/15) in view of Krishnan et al., PGPub. 2012/0172700 filed (2/1/2012) and further in view of Schaap et al., "Robust Shape Regression for Supervised Vessel Segmentation and its Application to Coronary Segmentation in CTA” IEEE Transactions on Medical Imaging, Vol. 30, No. 11, November 2011 (See IDS 12/10/2019).
In reference to dependent claim 24, Evertsz teaches:
	The reference to Evertsz discloses a mammogram data set and images of each breast of a patient including a mediolateral oblique image and further discloses that the system can be used with any type of medical image (see page 5 and 6) however the reference to Evertsz and Krishman fail to explicitly state a model illustrates a lumen or myocardium. However, the reference to Schaap includes specific image content annotations as they relate to the heart. More specifically, the vessels are disclosed as being segmented. An image of the heart is disclosed as well as annotation content related to the vessels. See pages 1974 through 1979. 
In reference to dependent claims 34 and 39, the claims recite similar language to that of dependent claim 24. Thus, the claims are rejected under similar rationale. 




Response to Arguments
10.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the independent claims and thus changed the scope of the invention when the claims are read as a whole. More specifically, the claims now recite ‘performing, via a processor, at least one red flag task based on the at least one image of the individual’s anatomy, the red flag task comprising determining whether the at least one image is adequate for additional image processing’. The changes required the examiner to withdraw the rejection under 35 U.S.C. 102 and perform a new search. 




Conclusion
11.	The examiner recommends adding language to further detail the red flag task and further recommends replacing the word ‘adequate’ from the newly amended language since it is relative term that does not add significant meaning or functionality to the claim. Dependent claim 23 includes language that details how the red flag task enables at least one image to be processed into a patient-specific 3D model. The language leads to a specific action being carried out based on the red flag task. The specification, in relation to figure 2, states the purpose of red flags task may be to confirm the selection of a series of images from which to create a model. Assessing a series of images may include presenting a single multi-planar reconstruction with constrained navigation, a UI element for series selection. It is these concepts and the language that is included that should be looked at to further detail what occurs with a red flag task within the context of the independent claims. Also, independent claim 1 states ‘determining one or more annotations for annotating anatomical features’ and in the very next limitation states ‘determining a dependency or hierarchy between at least two of the one or more annotations’. The claim requires only one annotation to be determined but then requires at least two. The examiner recommends amending the language to clarify the required amount of annotations that should be present in the claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 











MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178